DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/22/2022 has been entered. Applicant’s amendment to the claims have overcome the rejections under 35 U.S.C. 102(a)(1)  and 35 U.S.C. § 103 previously set forth in the Non-Final Office Action mailed 01/26/2022
Claims Status
	Claims 1, 3, 4 and 6 remain pending
	Claims 1, 3 and 4 are amended 
	Claims 7 – 10 are withdrawn
	Claims 2 and 5 are cancelled 
In view of the amendment filed on 04/22/2022, the following new grounds of
rejections are necessitated. See the response to arguments section for a discussion of
Applicant’s arguments.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Regarding the functional claim language (e.g., claim 1, ll. 2-3 recites, “a ceramic powder material injection device adapted to contain a ceramic powder material,” claim 1, ll. 4-6 recites, “the ceramic powder material injection device is adapted to inject at least the ceramic powder material into the molding concavity,” claim 1, ll. 7-9 recites, “a gas providing device adapted to provide a gas into the molding concavity,” claim 1, ll. 10-13 recites, “a fluid providing device, wherein the fluid providing device is adapted to provide a fluid to the ceramic powder material injection device, the ceramic powder material injection device is adapted to mix the ceramic powder material and the fluid to form a mixed material and inject the mixed material into the molding concavity,” claim 1, ll. 13-15, “the fluid providing device comprises a temperature controlling unit, and the temperature controlling unit is adapted to heat or cool another gas to form the fluid.”), as well as the intended use limitations (e.g., claim 1, ll. 7-9 recites, “a gas providing device adapted to provide a gas into the molding concavity to increase a pressure in the molding concavity to increase a density of the ceramic powder material in the molding concavity”), the examiner has considered said limitations to the extent they provide structural patentable weight to the apparatus claimed. 
However, Applicant is respectfully reminded that, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114 (II).

Additionally, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. 
As to intended use limitations which are limiting, the examiner respectfully reminds the Applicant that, “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.” See, e.g., In re Schreiber. See MPEP § 2111.02 (II).

Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., ceramic powder material, gas/fluids), as per MPEP §2115). A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. Moreover, as per MPEP 2144.07, “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp.”, 325 U.S. 327, 65 USPQ 297 (1945).
Similarly, the above discussion applies to each dependent claim, which limitations further recite functional claim language, intended use and/or directed to the material worked upon by the apparatus being claim.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over HEHL, KARL (over machine English translation of DE102009012481B3; Karl), in view of CHEN et al. (US PGPub. No. 2012/0052143 A1; Chen).
Regarding claim 1. Karl discloses an injection molding apparatus comprising: 
a ceramic powder material injection device (1) adapted to contain a ceramic powder material (e.g., see [0001 and 0029]); 
a mold having a molding concavity (e.g., see [0011], “the entire mold concavity is filled with the melt/blowing fluid mixture”), 
wherein the ceramic powder material injection device (1) is adapted to inject at least the ceramic powder material into the molding concavity (e.g., see [0011 and 0029]);
a gas providing device adapted to provide a gas into the molding concavity to increase a pressure in the molding concavity (e.g., [0014] discloses a process wherein prior to introducing the ceramic powder material/fluid mixture into the mold, a gas counter-pressure process generates gas pressure of around 20 to 30 bar inside the mold), hence, Karl apparatus is capable of increasing a density of the ceramic powder material in the molding concavity.
a fluid providing device (7), wherein the fluid providing device (7) is adapted to provide a fluid to the ceramic powder material injection device (e.g., Karl discloses a dosing unit 3 having a material supply 24 feeding the intake area 20 of the screw 19, and a propellant fluid inlet 37 connected to the fluid proving device 7 via a fluid supply line system 11; see [0030-0032] and FIG. 1), the ceramic powder material injection device is adapted to mix the ceramic powder material and the fluid to form a mixed material and inject the mixed material into the molding concavity (e.g., see Karl at [0034]).

However, Karl is silent to the injection molding apparatus, wherein the fluid providing device comprises a temperature controlling unit, and the temperature controlling unit is adapted to heat or cool another gas to form the fluid.
 

In the same field of endeavor of injection molding apparatuses and methods, Chen’s [0045] discloses a counter-pressure gas supplying device 3 (see FIG. 1), comprising a counter-pressure gas source 31 (capable of being filled with carbon dioxide and nitrogen), “the gas from the counter-pressure gas source 31 is pressurized by a compressor 31 before being guided to flow through a proportional-integral-derivative (PID) control valve 33, where the gas is guided to flow through a first diverter valve 34 toward the logic control valve 2.” 

Chen further discloses that the PID control valve 33 is further connected to a gas temperature sensor 35, hence enabling both the PID control valve 33 and the gas temperature sensor 35 to connected with a control unit 36, by that the output of the counter-pressure gas source 31 can be controlled by the PID control valve 33 in conjunction with the control unit 36 (analogous to the claimed temperature control unit). See Chen at [0045].

Chen discloses that by controlling the temperatures in a supercritical fluid injection molding process using a high-temperature gas supplying device, coupled to a logic control valve for supplying the gas that is heated into a high-temperature gas to the mold cavity through at least one air passage, “not only surface quality can be improved, but also the size of forms to be established can be controlled as well as the distribution evenness thereof can be enhanced,” Chen at [0013-0016].

It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Karl’s injection molding apparatus so that the fluid providing device comprises a temperature controlling unit, as taught by Chen. Hence, allowing the temperature controlling unit to capable of been adapted to heat or cool another gas to form the fluid.
One of ordinary skill in the art would have been motivated to modify Karl’s fluid providing device with a temperature control unit, since Chen teaches that by providing the apparatus with a temperature control unit, the surface appearance and quality of products produced is improved, see Chen at [0013-16].


Regarding claim 3. Karl/Chen discloses the injection molding apparatus according to claim 1, comprising 
a pipe (Karl’s fluid supply line system 11), and a pressure sensing element (Karl’s 9), wherein 
the pipe (Karl’s 11) is connected between the ceramic powder material injection device (Karl’s 1) and the fluid providing device (Karl’s 7) (e.g., see Karl’s FIG. 1), the fluid providing device (Karl’s 7) is adapted to provide the fluid to the ceramic powder material injection device (Karl’s 1) via the pipe (Karl’s 11) , and the pressure sensing element (Karl’s 9) is arranged at the pipe (Karl’s 11) (see Karl’s FIG. 1).

Regarding claim 4. Karl/Chen discloses the injection molding apparatus according to claim 1, wherein 
the fluid providing device (Karl’s 7) comprises a pressure controlling unit (Karl’s 42), and the pressure controlling unit (Karl’s 42) (see Karl’s FIG. 6 and [0041]), hence, Karl’s pressure control unit is capable of being adapted to change a pressure of another gas to form the fluid (e.g., see Karl’s [0014], wherein Karl discloses a gas counter-pressure process of injecting a fluid into the mold prior to injecting the ceramic powder material/fluid mixture, and [0038-0041], wherein Karl discloses the pressure control unit can detect signal from the pressure sensors being transmitted to the control unit 42, which is capable of change the pressure as required through valve means).

Regarding claim 6. Karl/Chen discloses the injection molding apparatus according to claim 1, comprising;
a pipe (e.g., see Chen’s FIG. 1, element 15), and a pressure sensing element (e.g., see Chen’s FIG. 1, element 2 and [0017] “counterpressure/temperature control apparatus”), wherein the pipe (15) is connected between the mold (e.g., see Chen’s FIG. 1, element  1), and the gas providing device (31), the gas providing device (31) being capable of been adapted to provide the gas to the mold via the pipe (e.g., see Chen’s [0041-0043]), and the pressure sensing element is arranged at the pipe (see Chen’s FIG. 1). 

It would have been obvious to a person having ordinary skill in the art at the time of effectively filing the claimed invention, to modify Karl/Chen’s injection molding apparatus with a pipe connected between the mold and the gas providing device and a pressure sensing element, as taught by Chen. Hence, allowing the gas providing device (31) being capable of been adapted to provide the gas to the mold via the pipe. 
One of ordinary skill in the art would have been motivated to modify Karl/Chen’s with a pipe connected between the mold and the gas providing device, the pipe having a pressure sensing unit, since Chen teaches that “by the configuration of the counterpressure gas supplying device and the high-temperature gas supplying device in the apparatus of the present invention while enabling the two to work cooperatively, the mold cavity can be heated by the high-temperature gas from the high-temperature gas supplying device while the counterpressure gas supplying device is enabled to provide a counterpressure to the mold during a supercritical fluid (SCF) microcellular injection molding process, and thereby, the surface quality of a product resulting from the injection molding process can be improved,” Chen at [0017].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 and 4 – 6 of copending Application No. 16/512,412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the apparatus claimed in the instant application claim 1 differs from the co-pending application claimed apparatus in that the fluid provided is “a supercritical fluid.” However, the instant application discloses that the claimed apparatus is capable of being provided with “a supercritical fluid,” see instant application specification at [0022]:
“[0022] The fluid providing device 120 is adapted to provide a supercritical fluid to the ceramic powder material injection device 110. In other embodiments, the fluid providing device 120 is adapted to provide a liquid, a gas or other suitable fluid, and the invention is not limited thereto.”
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “…if Chen's system were adopted into Karl's apparatus, the high-temperature gas would have been supplied to Karl's mold cavity instead of the injection machine, which is completely different from the present application where the fluid providing device 120 provides a fluid to a ceramic powder material injection device 110 in order to form a mixture of the fluid and ceramic powder material.” Remarks p. 6, ¶1), are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, rejected claim 5 – which depends from claim 2, recites, “wherein the fluid providing device comprises a temperature controlling unit, and the temperature controlling unit is adapted to heat or cool another gas to form the fluid,” and claim 2 recited – inter alia – “wherein the fluid providing device is adapted to provide a fluid to the ceramic powder material injection device.” 
Therefore, claim 2 only requires that the fluid providing device (e.g., Karl’s 7) is capable of providing a fluid to the ceramic powder material injection device (e.g., Karl’s 1), no specific part of the injection device is limited by either claim 2 and/or claim 5. Karl’s ceramic powder material injection device 1 is disclosed performing the claimed limitation, e.g., see Karl’s FIG. 1, where a fluid providing device 7 provides a fluid through line 11, passing valve 9 and entering the ceramic powder material injection device 1. 
Hence, Applicant argument is found not persuasive.

In response to applicant's argument that, “Even assuming that Chen's control unit 36 could be incorporated into Karl's fluid providing device 7, which is not conceded, the control unit 36 would not have been able to heat or cool a gas since the control unit 36 is in fact designed to control the output of a counter-pressure gas rather than changing gas temperature as the claimed temperature controlling unit performs,” (Remarks p. 6, ¶2-3) – the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case, since Karl/Chen teaches all the structural features of the apparatus being claimed, it is reasonable expected to one of ordinary skill in the art that Karl/Chen’s apparatus is capable of performing the claimed intended use limitation. See MPEP2112.01:
“It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.” In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). 
Applicant is respectfully reminded that as per MPEP 2114(II):
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Hence, Applicant argument is found not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hornsby (US-20040084795-A1); teaches a ceramic powder material injection device 54 provided with supercritical fluid [0044].
Uesono (JP 2003-251972 A); teaches a supercritical fluid injection apparatus [0001].
LEE et al. (US 2016/0093004 A1); teaches  a powder injection moulding (PIM) process and apparatus provided with a supercritical fluid providing device [0014].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712